     Case 3:20-cv-01302-VC Document 60-3 Filed 11/13/20 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                          Exhibit B
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         1
       Case 3:20-cv-01302-VC Document 60-3 Filed 11/13/20 Page 2 of 7



 1   Kirk. J. Anderson (SBN 289043)
 2
     kanderson@budolaw.com
     BUDO LAW P.C.
 3   5610 Ward Rd., Suite #300
     Arvada, CO 80002
 4
     (720) 225-9440 (Phone)
 5   (720) 225-9331 (Fax)
 6
     Isaac Rabicoff
 7   (Pro hac vice admission pending)
     RABICOFF LAW LLC
 8   73 W Monroe St
 9   Chicago, IL 60603
     773-669-4590
10   isaac@rabilaw.com
11
                            ATTORNEYS FOR PLAINTIFF
12                        CEDAR LANE TECHNOLOGIES INC.
13

14                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                          SAN FRANCISCO DIVISION
16
     Cedar Lane Technologies Inc.,
17                  Plaintiff,                           Case No. 3:20-cv-01302-VC
                                                         Patent Case
18                         v.
                                                  SUPPLEMENT TO RABICOFF OSC
19   Blackmagic Design Inc.,                             DECLARATION
                     Defendant.
20

21

22
                                DECLARATION OF ISAAC RABICOFF
23

24              I, Isaac Rabicoff, declare as follows:
25
           1.       I am lead counsel for Plaintiff in this action. I am a member of the
26

27   Bar of the States of Illinois and Virginia. I have personal knowledge of the
28
                                                  2
         Case 3:20-cv-01302-VC Document 60-3 Filed 11/13/20 Page 3 of 7



 1   matters stated in this declaration and would testify truthfully to them if called
 2
     upon to do so.
 3
            2.     This Court held an OSC hearing on November 12, 2020, in which all
 4

 5   counsel, including myself, attended.
 6
            3.     I am seeking to supplement my original declaration (ECF No. 51-2,
 7
     hereinafter “Original Declaration”) made in response to the October 1 OSC order.
 8

 9          4.     Connecting to this Court’s zoom hearing on November 12 helpful
10   context regarding my attempted attendance of the October 1 Motion Hearing,
11
     also held via zoom.
12

13            Attempted Attendance of the October 1 Motion to Dismiss Hearing

14          5.     On September 29, the Court provided notice that the in-person
15
     hearing originally set on August 14 (ECF No. 39), would now be set as a zoom
16
     hearing requiring advanced registration.1
17

18          6.     Just like in the November 12 zoom hearing, where I successfully
19
     entered the virtual hearing, on October 1 I opened this Court’s web page
20
     (https://www.cand.uscourts.gov/judges/chhabria-vince-vc/) and clicked on the
21

22   zoom URL link (annotated with a surrounding red box), as shown in the
23

24   1
       The Original Declaration stated that this Court “set[]” the October 1 hearing on September 29.
     Original Declaration, ¶ 2. This statement mirrors the language on the docket: “CLERK'S
25   NOTICE PROVIDING ZOOM ACCESS AND REQUIRING ADVANCE REGISTRATION
26   FOR 10/1/2020 MOTION HEARING. Motion Hearing set for 10/1/2020, 10:00 AM, before
     Judge Vince Chhabria.” ECF No. 49 (emphasis added). The purpose of this statement was to
27   illustrate that I became aware of the registration requirement for the zoom hearing on September
     29. I understood the use of the word “set” in the docket to mean that the in-person hearing was
28   being transformed into a zoom hearing.
                                                        3
         Case 3:20-cv-01302-VC Document 60-3 Filed 11/13/20 Page 4 of 7



 1   snapshot below:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          7.     As stated in the Original Declaration (¶ 2(e)), I clicked on the above
16   link 15 minutes before the hearing time on October 1. Like the November 12
17
     hearing, I was greeted with a window and the following dialogue2:
18

19
20

21

22

23

24

25

26          8.     However, unlike the November 12 hearing, my zoom connection
27
     2
      This “waiting” dialogue looks substantially similar to the Court’s waiting dialogue but was
28   captured from the Zoom website and is for illustration purposes only.
                                                     4
       Case 3:20-cv-01302-VC Document 60-3 Filed 11/13/20 Page 5 of 7



 1   never changed from this dialogue even after the hearing time started, and even
 2
     after 15 minutes into the hearing.
 3
           9.       This is not the intended function of the webinar, which is identified
 4

 5   as a “public hearing” both in the docket notices and on the Court website. My
 6
     attendance at the November 12 hearing confirmed this:
 7
                 • members of the public use the same zoom URL as hearing
 8

 9                  participants;
10
                 • when a case is called, the participants click the “raise your hand”
11
                    button to identify themselves to the Court; and
12

13               • in the case of, for example, a Motion for Default hearing, the Court
14
                    opens the possibility for the non-movant to raise their hand (i.e. a
15
                    case participant who has not followed the zoom registration
16

17                  procedure).
18         10.      The technological challenges of conducting virtual hearings at scale
19
     amid a pandemic has no precedent. But I can confirm, based on this analysis, that
20

21   being prevented from entering the hearing and “raising my hand” was not the
22   result of misapprehending the zoom registration procedure—admittedly my
23
     error—but instead a technological failing with a cause not readily apparent.
24

25
           11.      But the following analogy is apt: arriving at the courthouse 15

26   minutes early, well prepared to argue a motion, but reaching a court room with
27
     locked doors and no one in sight to release the deadbolt.
28
                                                 5
       Case 3:20-cv-01302-VC Document 60-3 Filed 11/13/20 Page 6 of 7



 1         12.   I genuinely regret the inconvenience caused to the Court, and
 2
     respectfully request that it account for this additional context when rendering its
 3
     ruling.
 4

 5         I declare under penalty of perjury under the laws of the United States of
 6
     America that the foregoing is true and correct.
 7

 8         Dated: November 13, 2020            /s/ Isaac Rabicoff
                                               Isaac Rabicoff
 9                                             (Pro hac vice admission pending)
                                               Rabicoff Law LLC
10                                             Counsel for Plaintiff
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              6
       Case 3:20-cv-01302-VC Document 60-3 Filed 11/13/20 Page 7 of 7



 1                            CERTIFICATE OF SERVICE
 2

 3         The undersigned certifies that a copy of the foregoing document was served
 4   on all parties who have appeared in this case on November 13, 2020, via the
 5
     Court's CM/ECF system.
 6

 7

 8                                  /S/ KIRK J. ANDERSON
                                    KIRK. J. ANDERSON (SBN 289043)
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                             7
